4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PEABODY COAL COMPANY;  Old Republic Company, Petitioners,v.Orville FAIRCHILD;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 93-3225.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1993.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Petitioners seek review of the decision of the Benefits Review Board holding Peabody Coal Company liable for payments of benefits under the Black Lung Benefits Act, 30 U.S.C. Secs. 901-45.  The Director, Office of Workers' Compensation Programs, now concedes that he failed to meet his burden of proof of demonstrating that liability for the payments did not transfer to the Black Lung Disability Trust Fund (the "Trust Fund").  The Director now moves to remand this case to the Benefits Review Board for the purposes of vacating the decision and reinstating the administrative law judge's decision transferring the liability to the Trust Fund.  Petitioners support the motion to remand.


2
It therefore is ORDERED that this case is remand to the Benefits Review Board with instructions to vacate its February 28, 1986, Decision and Order holding that Peabody Coal Company is liable for payment of the black lung benefits and to reinstate the July 9, 1982, decision of the administrative law judge transferring liability for payments of the black lung benefits to the Trust Fund.